On October 13, 1994, appellant, Richard J. Setina, pleaded guilty to sexual battery, a felony of the third degree, in violation of R.C. 2907.03, and attempted felonious sexual penetration, an aggravated felony of the second degree, in violation of R.C. 2907.12 and 2923.02. In a judgment entry filed on December 6, 1994, the Lake County Court of Common Pleas sentenced appellant to a definite term of incarceration of two years on the sexual battery count, and to an indefinite term of incarceration of four to fifteen years on the attempted felonious sexual penetration count. The two sentences were to be served concurrently. In a judgment entry filed on August 28, 1997, the trial court adjudicated appellant as a sexual predator pursuant to recently amended R.C. Chapter 2950, Ohio's version of Megan's Law. Appellant timely appealed, asserting that R.C. Chapter 2950 is unconstitutional.
Based on the precedent established by the majority of this court in State v. Williams (Jan. 29, 1999), Lake App. No. 97-L-191, unreported, although this writer interposed a dissent to the majority's mandate there that R.C. Chapter 2950 was constitutionally void as applied to sexual predators under Section 1, Article I of the Ohio Constitution, it is clear that the decision in the Williams case controls the outcome here. Hence, I defer to the present controlling authority in this appellate district on the issues raised in this appeal.
Accordingly, the judgment of the trial court is reversed, and the case is hereby remanded for further proceedings consistent with this opinion.
                           ------------------------------- PRESIDING JUDGE DONALD R. FORD
NADER, J., O'NEILL, J., concur.
HON. DONALD R. FORD, P.J., HON. ROBERT A. NADER, J., HON. WILLIAM M. O'NEILL, J., JUDGES.